854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wardell SMITH, Petitioner-Appellant,v.Michael E. BUMGARNER, Attorney General of North Carolina,Respondents- Appellees.
No. 88-7611.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1988.Decided July 27, 1988.

Wardell Smith, appellant pro se.
Richard Norwood League, Office of Attorney General of North Carolina, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Wardell Smith seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Smith v. Bumgarner, C/A No. 87-789-HC (E.D.N.C. Apr. 8, 1988).*   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED


*
 Smith, in his informal brief, raises certain claims not before the district court.  As such, those claims are not properly before this Court